April 1, 2010 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Attention: Filings – Rule 497(j) Re: Dreyfus Massachusetts Municipal Money Market Fund Registration Statement File No. 33-38741: 811-6273 CIK No. 871967 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post Effective Amendment No. 23 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 29, 2010 Very truly yours, /s/Faria Adam Faria Adam
